Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nicholas R Lewis on 03/18/2021.
The application has been amended as follows: 
In claim 1, line 8, “wherein operation of” has been changed to --wherein rotational operation of--.
Claims 15-20 are canceled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of prior art cited discloses the limitation of “the storage element defining an aperture, an anchoring element configured to at least partially pass through the aperture, the anchoring element comprising: a housing defining a passage; a plurality of clamping bodies movably disposed within the housing; and an actuator coupled to the plurality of the clamping bodies, wherein rotational operation of the actuator moves the clamping bodies towards the passage, and the clamping bodies are movable to contact one 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702.  The examiner can normally be reached on Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736